The Honorable Joe W. Hayes                    Opinion No. H-32
County Attorney, Hemphill County
P. 0. Box 613                                 Rc:   Is the at-large method of
Canadian, Tcxaa 79014                               electing County Comminaionera
                                                    constitutional in light of
                                                    Article 5, Section 18 of the
Dear Mr.      Hayea:                                Texar Conrtitution?

    You have askedour opinion concerning the election of County
Commirrionera    of Hemphill County. Your letter atater that one
precinct in the county containr 85 to 90 per cent of the entire
county population and that, to avoid having to redistrict the county,
the four commiaaionere   are elected “at-large” with each voter in
the county having one vote for each commissioner    to be elected.

    Article    5. $18 of the Constitution of the State of Texas   provider,
in part:

            “Each county ahall in like manner be divided into
        four commissionerr    precincts in each of which there
        rhall be elected by the qualified voters thereof one
        County Commissioner,     who shall hold his office for
        four year6 and until hia successor shall be alected
        and qualified. . . . ” (Emphasis added)

    This provision leaves no room for interpretation and it must be
obeyed.  There must be one commissioner from each of four precincts,
elected by the voter8 of each precinct.

   Your question wa*: “II the at-large method of electing County
Commisrioners    constitutional in light of Article 5, Section 18 of the
Texas Constitution? ”

    We answer that it is not.




                                     p. 135
The Honorable Joe W. Hayes,     page 2 (H-32)




    We would also call to your attention the decision in Avery v. Midland
County, 390 U.S. 474, 20 L. Ed. 2d 45, 88 S. Ct. 1114 (1968), holding that
the “one man - one vat:e” rule applied to the election of commissioners
and that it was not permissible for members of the commissioners
court to be apportioned among single-member      districts of substantially
unequal population.

                           SUMMARY

             Article 5, 0 18 of the Constitution of the State
        of Texas specifically requires that there shall be
        four commissioner’s      precincts in each county and that
        the county commissioners       shall each be elected by
        the qualified voters of one of those precincts - not
        at-large.

                                   Very truly yours,




                              v    Attorney General of Texas




 DAVID M,. KENDALL,       Chairman
 Opinion Committee




                                   p. 136